DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/18/2022 has been entered. Claims 1-13 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in claim 10 of “the tubular member having a seamless unitary construction” is directed to new matter because it is not supported by applicant’s originally filed disclosure (claims, specification, drawings, filed 02/22/2021). Applicant’s specification does not disclose the terms “seamless” or “unitary.” Applicant’s specification (Para. 0037) discloses: “in the present practice, it has been found expeditious to form the various versions of the elastomeric grip described hereinabove by either laser machining or8 Attorney Docket No. ETNZ 200167US0218MPD694dvadditive manufacturing (AM), also known as "3-D printing" employing progressively depositing incremental layers of the elastomeric material.” Applicant’s originally filed disclosure does not provide support for the claim recitation of “the tubular member having a seamless unitary construction” and therefore the recited limitation is directed to new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 13 of “the texture includes trapezoidal shaped recesses” is indefinite because it is unclear what applicant considers to be the “trapezoidal shaped recesses.” It is noted that the term “trapezoid/trapezoidal” is not disclosed in applicant’s specification. Applicant’s specification (Para. 0031) discloses: “FIGURE 7 shows another version of the flexible grip of the present disclosure indicated generally at 20 and employs undercut groove 22 at a bias angle or having a spiral or helical configuration on the grip with the side walls 24, 26 thereof undercut, thereby providing enhanced localized "cushioning" or compressibility and improving gripping of the club by the user.” Applicant’s specification (Para. 0030) discloses: “a portion of a transverse cross- section is shown and has the outer surface 12 thereof having a textured portion comprising a groove 14 having the sides 16, 18 thereof forming oppositely disposed acute angles at the outer edge with the surface 12 of the grip.” As a trapezoid is a four-sided figure, and the recesses/grooves disclosed by applicant are not four sided figures, the claim recitation of “the texture includes trapezoidal shaped recesses” will be interpreted to mean recesses/grooves having three sides and one open side.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2003008946).

 	Regarding claim 1, Ferguson (Figures 1-13) teaches a flexible grip for the shaft of a golf club (Para. 0026, 0071) comprising: (a) a tubular member (Fig. 7, Part No. 110; Fig. 13, Part No. 170) (Para. 0059, 0068) formed of elastomeric material (Para. 0049), the tubular member being sized and shaped to mount over the shaft of the golf club (Para. 0026); (b) a microtexture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) formed on one of (i) an exterior surface of the tubular member, (ii) an interior surface of the tubular member, and (iii) the interior and exterior surfaces of the tubular member; the microtexture having raised portions (Fig. 10A; 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) that inherently have dimensions of width and height (though a specific value is not disclosed).  
	Ferguson does not teach the microtexture having raised portions not greater than 0.3mm in transverse section width with a height that is 2-5 times as large as the transverse section width, wherein the tubular member has an additive manufactured construction.
	It is noted that the claim recitation of “the microtexture having raised portions not greater than 0.3mm in transverse section width with a height that is 2-5 times as large as the transverse section width” is directed to the dimensions of the claimed raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Ferguson with a microtexture having a height in the range 2-5 multiples of the width as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It is noted that the claim recitation of “the tubular member has an additive manufactured construction” is directed to the process of making the claimed product (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). It is noted that the prior art teaches the final product of a flexible grip having a microtexture, and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).


	Regarding claim 2, the modified Ferguson (Figures 1-13) teaches the microtexture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) has a plurality of raised peaks and valleys that inherently have a radius (though a specific value is not disclosed).  
 	The modified Ferguson does not teach the microtexture having a radius less than 0.3mm.
	It is noted that the claim recitation of “the microtexture having a radius less than 0.3mm” is directed to the dimensions of the claimed raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the microtexture having a radius less than 0.3mm as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 3, the modified Ferguson (Figures 1-13) teaches the raised portions (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) are spaced rom each other a distance (though a specific value of the distance is not disclosed).  
 	The modified Ferguson does not teach the raised portions are spaced a distance that is 2-5 times as large as the transverse section width.
	It is noted that the claim recitation of “the raised portions are spaced a distance that is 2-5 times as large as the transverse section width” is directed to the dimensions of the raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the raised portions are spaced a distance that is 2-5 times as large as the transverse section width as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 4, the modified Ferguson (Figures 1-13) teaches the microtexture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) is formed on the exterior surface of the tubular member (See fig. 6-13). 

 
	Regarding claim 5, the modified Ferguson (Figures 1-13) teaches the microtexture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) has a plurality of raised peaks and valleys that inherently have a radius (though specific values are not disclosed).  
 	The modified Ferguson does not teach the microtexture has a plurality of raised peaks and valleys having a radius ranging from 0.02mm to 0.2mm.
	It is noted that the claim recitation of “the microtexture has a plurality of raised peaks and valleys having a radius ranging from 0.02mm to 0.2mm” is directed to the dimensions of the raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the textured portion has a plurality of raised peaks and valleys having a radius ranging from 0.02mm to 0.2mm as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin (20150126299) in view of Tremulis (20060009304).

	Regarding claim 6, Lamkin (Figures 1-11) teaches a flexible grip for a shaft of a golf club comprising: a tubular member formed of elastomeric material (Para. 0020, 0036), the tubular member being sized and shaped to mount over the shaft of the golf club (Para. 0026) (See Fig.  6-7).10Attorney Docket No. ETNZ 200167US02 18MPD694dv 
 	Lamkin does not teach a closed void formed in the tubular member intermediate interior and exterior surfaces thereof for providing cushioning upon gripping by a user, wherein the tubular member has an additive manufactured construction, and the tubular member has an additive manufactured construction.  
 	Tremulis (Figures 1-45) teaches a closed void (Fig. 10-11, Part No. 43) (Fig. 16-18, Part No. 53; Para. 0083) formed in the tubular member intermediate interior and exterior surfaces thereof for providing cushioning upon gripping by a user (Para. 0077-0078).
	It is noted that the claim recitation of “the tubular member has an additive manufactured construction” is directed to the process of making the claimed product (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). It is noted that the prior art teaches the final product of a flexible grip. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lamkin with a closed void formed in the tubular member intermediate interior and exterior surfaces thereof as taught by Tremulis as a means of providing a golf grip with chambers/voids that aid in guiding a players hands to regions of overall low durometer which provides a consistent grip along the length of golf grip (Tremulis: Para. 0077-0078).


	Regarding claim 7, the modified Lamkin (Figures 1-11) teaches a flexible grip for the shaft of a golf club comprising: a tubular member formed of elastomeric material having (Para. 0020, 0036).10Attorney Docket No. ETNZ 200167US02 18MPD694dv 
 	The modified Lamkin does not teach the tubular member defines a plurality of the closed voids with the closed voids being axially spaced apart from one another.
	Tremulis (Figures 1-45) teaches the tubular member defines a plurality of the closed voids (Fig. 10-11, Part No. 43; Para. 0077-0078) (Fig. 16-18, Part No. 53; Para. 0083) with the closed voids being axially spaced apart from one another.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lamkin with the tubular member defines a plurality of the closed voids as taught by Tremulis as a means of providing a golf grip with chambers/voids that aid in guiding a players hands to regions of overall low durometer which provides a consistent grip along the length of golf grip (Tremulis: Para. 0077-0078, 0083).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Jaw (20180304455).

	Regarding claim 8, the modified Ferguson (Figures 1-13) teaches a microtexture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) formed on one of (i) an exterior surface of the tubular member, (ii) an interior surface of the tubular member, and (iii) the interior and exterior surfaces of the tubular member.
 	The modified Ferguson does not teach the microtexture is formed on the interior surface of the tubular member.  
 	It is noted that applicant’s specification (Para. 037) discloses: “the microtexture may be on the exterior surface of the grip, the interior surface of the grip, or both.” It is noted that applicant’s specification discloses the microtexture may be on the interior, exterior, or both so that the location of the microtexture is not critical.
	Jaw (Figures 1-6) teaches the microtexture (30) (Para. 0017-0018) is formed on the interior surface of the tubular member.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the microtexture is formed on the interior surface of the tubular member as taught by Jaw as a means of providing protrusions on an interior of a tubular grip member to provide anti-shock and ventilation effects to the grip (Jaw: Para. 0017).


	Regarding claim 9, the modified Ferguson (Figures 1-13) teaches a microtexture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) formed on an exterior surface of the tubular member.
 	The modified Ferguson does not teach the microtexture is formed on the interior of the tubular member.  
	It is noted that applicant’s specification (Para. 037) discloses: “the microtexture may be on the exterior surface of the grip, the interior surface of the grip, or both.” It is noted that applicant’s specification discloses the microtexture may be on the interior, exterior, or both so that the location of the microtexture is not critical.
	Jaw (Figures 1-6) teaches the microtexture (30) (Para. 0017-0018) is formed on the interior of the tubular member.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the microtexture is formed on the interior of the tubular member as taught by Jaw as a means of providing protrusions on an interior of a tubular grip member to provide anti-shock and ventilation effects to the grip (Jaw: Para. 0017).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Ferris (20150335968) and Jaw.

	Regarding claim 10, Ferguson (Figures 1-13) teaches a flexible grip for a shaft of a golf club comprising: a tubular member (Fig. 7, Part No. 110; Fig. 13, Part No. 170) (Para. 0059, 0068) formed of elastomeric material (Para. 0049), the tubular member being sized and shaped to mount over the shaft of the golf club (Para. 0026); and a texture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) formed on an exterior surface of the tubular member, the texture including plurality of projections having that inherently have transverse section widths and heights (though specific values are not disclosed).  
	It is noted that applicant’s specification (Para. 037) discloses: “the microtexture may be on the exterior surface of the grip, the interior surface of the grip, or both.” It is noted that applicant’s specification discloses the microtexture may be on the interior, exterior, or both so that the location of the microtexture is not critical.
 	Ferguson does not teach the tubular member having a seamless unitary construction, a texture formed on an interior surface of the tubular member, the texture including plurality of projections having transverse section widths not greater than 0.3mm and heights that are 2-5 times as large as the transverse section widths.
 	Ferris (Figures 1-5) teaches the tubular member having a seamless unitary construction (Para. 0025).
 	Jaw (Figures 1-6) teaches a texture (30) (Para. 0017-0018) formed on an interior surface of the tubular member, the texture including plurality of projections (30) inherently having transverse section widths and heights.
	It is noted that the claim recitation of “the texture including plurality of projections having transverse section widths not greater than 0.3mm and heights that are 2-5 times as large as the transverse section widths” is directed to the dimensions of the claimed raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Ferguson with the texture including plurality of projections having transverse section widths not greater than 0.3mm and heights that are 2-5 times as large as the transverse section widths as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Ferguson with the tubular member having a seamless unitary construction as taught by Ferris as a means of providing a golf club grip that is  a unitary, single molded unit typically made of rubber or similar, generally flexible composite material (Ferris: Para. 0025), to provide Ferguson with a texture formed on an interior surface of the tubular member as taught by Jaw as a means of providing protrusions on an interior of a tubular member to provide anti-shock and ventilation effects to the grip (Jaw: Para. 0017).


	Regarding claim 11, the modified Ferguson (Figures 1-13) teaches the transverse section widths are diameters (See fig. 6A, 7A) (Para. 0065).  


	Regarding claim 12, the modified Ferguson (Figures 1-13) teaches the projections are cylindrical (See fig. 6A, 7A) (Para. 0065).  
 	It is noted that applicant’s specification (Para. 0006) discloses: “FIGURE 4 is another example of prior art showing raised portions. These portions may be raised circles or squares, or any cross-sectional shape” so that the shape of the raised portions is not critical.
3

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Ferris and Jaw, further in view of Gill (20120137472).

	Regarding claim 13, the modified Ferguson (Figures 1-13) teaches a flexible grip for a shaft of a golf club comprising: a texture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) formed on an exterior surface of the tubular member.
 	The modified Ferguson does not teach the texture includes trapezoidal shaped recesses.
 	Gill (Figures) teaches the texture includes trapezoidal shaped recesses (Fig. 5-6, Part No. 26) (Para. 0019).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the texture includes trapezoidal shaped recesses as taught by Gill as a means of providing a grip with a recessed areas of different sizes (Gill: Para. 0019).

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claims 1 and 6 of “the tubular member has an additive manufactured construction,” it is noted that the recited limitation is directed to the process of making the claimed product (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). It is noted that the prior art teaches the final product of a flexible grip. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). It is noted that the final product is a flexible grip with “advanced texture” which the prior art teaches/discloses. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711